Citation Nr: 0117327	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-19 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), claimed as anxiety attacks, panic disorder 
with agoraphobia, fatigue, poor concentration, nightmares and 
insomnia due to an undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes, to include extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
October 1974 to October 1978.  He was a member of the Alabama 
Air National Guard from October 1980 to September 1994, and 
he served on active duty in the Air Force from August 1990 to 
December 1990, including service in Southwest Asia.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that denied the appellant's claims for 
service connection for post-traumatic stress disorder (PTSD) 
and another psychiatric disorder, as well as his claim for a 
permanent and total disability rating for non-service-
connected pension purposes.

In June 2001, a hearing was held in Washington, D.C. before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the 
hearing testimony has been associated with the claims file.  
At that hearing, the appellant submitted additional evidence 
consisting of VA medical treatment records and a letter 
providing a summary thereof.  The appellant also submitted a 
written waiver of consideration by the RO of the submitted 
material.  As the case is otherwise in need of development, 
the summary statement and associated VA medical records can 
now be reviewed by the RO.  See 38 C.F.R. § 19.37.

By memorandum dated in June 2001, the Board ruled favorably 
on the appellant's motion to advance this case on the docket 
because of severe financial hardship.  See 38 C.F.R. 
§ 20.900(c).


REMAND

The July 2000 Statement of the Case (SOC) indicates that the 
appellant's claim for service connection for PTSD was denied 
as being not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board will ask for the RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any of the mental disorders reported in the 
claims file are linked to active duty in any way.

In addition, a review of the claims file shows that the file 
is a rebuilt one and that the complete service medical record 
of the appellant is not of record.  In particular, no records 
pertaining to the appellant's Alabama Air National Guard 
participation or his active duty in the Air Force in 1990 
have been associated with the claims file.  In cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Here, it appears that some of the appellant's service medical 
records may have been irretrievably lost.  It is unclear 
whether the RO has attempted to obtain alternative records, 
such as morning reports and Surgeon General's records, to 
show that the appellant had treatment during his active duty.  
The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in fire-related cases.  A 
non-exhaustive list of documents follows which may be 
substituted for service medical records in this case: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).  Thus, for 
example, the RO, with assistance from the appellant and his 
attorney as needed, should obtain employment records relating 
to the appellant's jobs with Snap-On Tools in Columbus, 
Georgia, J.H. Williams in Columbus, Georgia and Jimco Lamp 
Company in Bond, Arkansas.

The claims file does contain a VA Form 119, dated in February 
2000, that indicates that the appellant's attorney is in 
possession of service records that are not currently 
associated with the claims file and that she refused to 
submit these service records in support of the appellant's 
claims.  The Board notes that a claimant, in pursuing his 
appeal, has some responsibility to cooperate in the 
development of all facts pertinent to his claims, and the 
duty to assist is not a "one-way street" as observed in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a 
duty to assist the veteran (appellant) in the development of 
his claim, that duty is not limitless.  In addition, failure 
to report to a VA examination or to submit additional 
evidence in order to facilitate the claims adjudication 
process may be considered as abandonment of the claim.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  See also 
38 C.F.R. § 3.655.  An efficient means in this case to obtain 
the needed evidence does involve the cooperation and 
participation of the appellant and his attorney- copies of 
all relevant service medical and personnel records in the 
possession of either one should be submitted to the RO.

Review of the VA medical records submitted by the appellant 
reveals that he has been getting mental health care treatment 
at the VA facility in Poplar Bluff, Missouri for 
approximately three-and-a-half years and that he also 
received inpatient treatment for substance abuse there in 
approximately 1999.  Furthermore, it appears that the 
appellant has received treatment at the Paragould Community 
Clinic and that he receives treatment and prescriptions for 
psychiatric medications in Walnut Ridge from "his local 
psychiatrist."  The RO should take steps to identify and 
obtain each of these classes of records.

The VA health care providers mention, on two occasions, the 
appellant's statement that a "court judge" said he was in 
no condition to hold a job.  It is unknown what sort of judge 
made this pronouncement, when it was made or in what context 
it was made.  The RO should obtain further information about 
this judge from the appellant and then obtain any associated 
court records.

The appellant's mother submitted a statement, in May 1998, in 
which she stated that the appellant had been treated at the 
local hospital in Walnut Ridge.  These records should be 
obtained.  

Review of the private medical records in evidence reveals 
mention of a counselor at the Pastoral Institute who was 
treating the appellant.  Since the RO has been unsuccessful 
in attempts to get these records, the appellant and his 
attorney should provide assistance as needed in obtaining 
them.

The appellant submitted stressor information in May 1998.  He 
stated that two members of the 106th TRS were killed in a 
plane crash in October or November of 1990.  He also stated 
that his target bank was credited with helping to kill over 
500,000 people.  The appellant also testified that he 
physically had to go out and pick up the dead bodies of the 
two men from his unit.  See Hearing Transcript p. 14.  He 
said that he was not fond of having to look at all the dead 
bodies in the photographs he had to review as head of the 
imagery interpretation group.  See Hearing Transcript pp. 12-
13, 18-19.  The appellant further testified that he had 
served in combat in Vietnam when he was in the Marine Corps 
and that he participated in the evacuation of people from 
Vietnam at the close of the war.  See Hearing Transcript pp. 
6, 9 and 14.

It does not appear that the RO made any attempt verify the 
incidents described by the appellant by contacting the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)) or other appropriate 
organization.  The appellant should be offered an opportunity 
to provide additional specific information that would permit 
such search.  The Board also notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

Furthermore, the Board does note that the appellant's DD 214 
from his Marine Corps service specifically states that he did 
not have any Indochina or Korea service since August 5, 1964.  
Nor does that document indicate that the appellant received 
any awards or decorations normally given to personnel who 
served in Vietnam.  From the available personnel records in 
evidence, it appears that the appellant completed a 
CommCenMan course in San Diego on April 24, 1975; the final 
American evacuation of Saigon began on April 12th and ended 
on April 30, 1975.  The appellant should be asked to provide 
information concerning the dates and unit(s) in which he 
served in Vietnam and Japan.  

It is unknown whether the appellant has applied for Social 
Security Administration (SSA) disability benefits, including 
Supplemental Security Income (SSI).  It has been resolved in 
various cases, essentially, that although Social Security 
Administration (SSA) disability decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits, and that the VA has a duty to assist 
the veteran in gathering SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, the RO 
should ascertain whether the appellant has ever applied for, 
or been awarded SSA disability benefits.  The records relied 
upon by SSA in making any determination relating to 
disability benefits should be obtained and associated with 
the claims file.

The April 1999 rating action assigned evaluations to 11 
different non-service-connected medical conditions.  However, 
there is no medical opinion in evidence that indicates the 
extent to which the appellant's irritable bowel syndrome, for 
example, is caused by his substance/alcohol abuse.  Nor is 
there any evaluation of the Axis III diagnosis of arthritis 
found in the April 2001 VA medical record.  Follow-up must be 
made concerning the severity, extent or current status of 
those conditions and any other medical problem that is not 
currently rated.  The Board further notes that no social and 
industrial survey has been performed.  See Gary v. Brown, 7 
Vet. App. 229 (1994).

It is apparent from the evidence in the claims file that the 
appellant has been homeless in the past and that he may 
currently be homeless and essentially without funds.  It 
therefore appears that this particular veteran might need 
more advanced notice of scheduled examinations than two weeks 
and that he needs assistance or consideration for his 
financial inability to travel from his residence to the RO.  
The VA has a statutory obligation to assist veterans in the 
development of their claims; since the duty to assist 
incarcerated veterans requires the VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
surely the duty to assist homeless veterans would involve 
consultation with the RO's Homeless Coordinator, as well as 
consideration of the peculiar circumstances of homelessness.  
38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The evidence of record is insufficient for the Board to 
render a decision on whether the appellant suffers from a 
psychiatric disorder, namely an anxiety disorder and/or a 
panic disorder, or PTSD, that is related to service.  The 
evidence of record is also insufficient to ascertain whether 
the appellant is unable to work due to medical conditions 
that are unrelated to alcohol and substance abuse 
(misconduct).  The considerations described above require a 
search for relevant service personnel records and for medical 
records, as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any psychiatric or medical 
treatment records that might be pertinent 
that are not on file, including records 
from the Pastoral Institute, VA facilities 
in Poplar Bluff, Ft. Roots, McClellan, 
Paragould Community Clinic and any 
hospital or psychiatrist in Walnut Ridge.  
If so, an attempt to obtain the records 
should be undertaken.  The RO should also 
obtain further information from the 
appellant about the judge mentioned in the 
medical evidence of record and then obtain 
any associated court records.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including the appellant and his attorney, 
the Adjutant General's Office of the 
Alabama Air National Guard and the Air 
Reserve Personnel Center, Denver, Colorado 
80280-5000.  In particular the RO must 
search for Air Force active duty records 
and for Alabama Air National Guard 
records.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

4.  The RO should take appropriate steps 
to secure the appellant's Air Force and 
Alabama Air National Guard service 
personnel records, including performance 
evaluation reports, from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, including 
the appellant and his attorney, the 
Adjutant General's Office of the Alabama 
Air National Guard and the Air Reserve 
Personnel Center, Denver, Colorado 80280-
5000.  These records should be associated 
with the claims file.

5.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA ALJ 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

6.  The RO should contact the National 
Archives and Records Administration 
(NARA) and/or other appropriate sources 
to obtain all pertinent records relating 
to the appellant's alleged stressor 
involving the death of two members of his 
unit in Saudi Arabia in late 1990.  The 
RO should also attempt to obtain the 
operational reports, daily journal 
entries and duty rosters, lessons learned 
statements, or any other information 
regarding the activities of the 
appellant's active duty Air Force unit 
that would provide information about the 
events related by him.

7.  When this information has been 
obtained, it, together with the stressor 
information that has already been 
provided by/obtained from the appellant, 
should be forwarded to the USASCRUR, if 
appropriate, for verification.  The RO 
should also request information 
concerning the duties of someone who was 
the NCOIC of the imagery interpretation 
group between August and December of 1990 
in Saudi Arabia and whether dead bodies 
would have been visible in photographs 
reviewed by the group.  Any information 
obtained is to be associated with the 
claims file.  If the case is not referred 
to USASCRUR, the RO should indicate in 
the record why the case was not referred.

8.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for the an examination of the 
appellant by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be reviewed by the psychiatrist.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should reflect 
review of pertinent material in the 
claims file.  The examiner should 
integrate the previous psychiatric and 
psychological findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.  If there are 
different psychiatric disorders present, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The psychiatrist should offer opinions as 
to the etiology of any other documented 
psychiatric and/or psychological 
condition(s), such as generalized anxiety 
disorder or panic disorder.  In 
particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current 
psychiatric or psychological pathology is 
attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service; any disease or incident suffered 
after service; or to a combination of 
such causes or to some other cause or 
causes.  The examiner should express an 
opinion, with degree of medical 
probability expressed, as to whether or 
not the appellant's psychiatric pathology 
is related to his in-service experiences, 
his post-service experiences, or 
intercurrent causes.  In particular, the 
role of the appellant's drug and alcohol 
dependency as it relates to the etiology 
of any current psychiatric pathology must 
be discussed by the examiner.

The psychiatrist should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

9.  The RO, with assistance from the 
appellant and his attorney as needed, 
should obtain employment records relating 
to the appellant's jobs with Snap-On 
Tools in Columbus, Georgia, J.H. Williams 
in Columbus, Georgia and Jimco Lamp 
Company in Bond, Arkansas.

10.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should review the claims 
file before completing the survey report.  
The social worker should elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker should offer an assessment 
of the appellant's current functioning 
and identify the conditions which limit 
his employment opportunities, in 
particular how his substance/alcohol 
abuse affects his employability.  Any 
potential employment opportunities should 
be identified.  The claims file must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

11.  The appellant should be also 
scheduled for appropriate VA medical 
examinations of his general medical 
condition, including orthopedic, ENT, GI, 
cardiac (hypertension), pulmonary and 
neurologic examinations.  The general 
medical examination should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the appellant's complaints, 
symptoms or findings at the time of 
examination.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians should 
be given access to the appellant's claims 
file for a sufficient period of time 
prior to the examinations to allow for a 
complete review of the record.  The 
examiners should describe in detail the 
impact, if any, that the appellant's 
substance/alcohol abuse has on each 
particular medical condition, as well as 
the impact, if any, his medical 
conditions (singularly or in combination) 
have on his employability.

12.  After completion of the above, the 
RO should assign a schedular rating for 
each of the appellant's medical 
conditions.

13.  Thereafter, the RO should 
readjudicate the claims on appeal, 
reviewing the appellant's pension claim 
in light of his advancing age and 
educational and occupational background, 
considering the "average person" standard 
under 38 U.S.C.A. § 1502(a)(1) as well as 
the "unemployability" standard under 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, as well as 
express consideration of the holdings in 
Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Gaines v. West, 11 Vet. App. 353 
(1998).  The provisions of 38 C.F.R. 
§ 3.304(f) should also be considered.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

